Opinion by
Mr. Justice Mestrezat,
These are appeals from the judgments of the Superior Court affirming the judgments of the court of quarter sessions of Philadelphia county in which the appellants were convicted of a conspiracy to unlawfully and fraudulently assess and place upon the assessor’s list of voters of the thirteenth election district of the first ward of Philadelphia the names of persons as voters of the district who did not reside in the district and were not qualified to vote therein. The appellants were jointly indicted with one James McCartiiey, the assessor of the district, who was acquitted by the jury.
There is nothing in these appeals which require our special attention. The case was tried with the greatest care by the learned trial judge to whose charge no exception was taken. Numerous points for charge were presented on the trial by counsel for appellants, and all were answered by the court. A motion for a new trial was made for which twelve reasons were assigned. The learned trial court below refused this motion in an exhaustive and convincing opinion in which it reviewed the errors alleged to have occurred on the trial, and supported its legal conclusions by the citation of numerous authorities. Appeals were taken to the Superior Court. There, the cases were presented and heard on thirteen assignments of error which were the same as we have here, except an additional assignment which formally complains of the affirmance of the judgment of the trial court by the Superior Court. There, as *13here, more than one-half of the assignments were not supported by exceptions taken by appellants in the trial court, and under our uniform rulings were properly dismissed by the Superior Court without consideration. The other assignments were considered in an elaborate opinion by Porter, J., in which he discussed at length the questions raised there and here by the assignments and conclusively shows that they are wholly without merit. The judgment of the trial court was unanimously affirmed by the six judges of the Superior Court who heard the case.
We have considered this record with great care, and we find nothing whatever to justify us in interfering with the judgment of either the trial or Superior Court. Each and every material question presented for our consideration was raised and fully considered by the learned Superior Court, whose opinion amply, justifies its conclusions. If we attempted to support its judgment we would simply be repeating its arguments and the authorities it cites.
The offense charged is a grave one. As said in the opinion of the Superior Court, it “ was one which affected all the people of the commonwealth ; its purpose and effect, if successful, was to corrupt a public election, and it was indictable at common law independently of the provisions of the Act of January 30, 1874, P. L. 31.” The evidence clearly discloses that the two appellants were the chief conspirators to commit this heinous offense, although the jury would have been fully justified in also convicting McCartney. He was manifestly unfit for the official position he occupied, and, speaking charitably, through age and weakness permitted the appellants, evidently adepts in the business, to use him to further their criminal and corrupt designs. As well said by the learned assistant district attorney in his brief: “Had the assessor been a free agent, and not under the absolute control and- dictation of the appellants, no one will deny that he was guilty of a most flagrant offense against the election laws, and his acquittal by the jury was a gross miscarriagé of justice.” Under the law, the three parties were all principals in the crime charged in the indictment, and the jury exercised their undoubted authority and convicted the appellants, and acquitted McCartney, the assessor.
*14The discretion exercised by the trial court in refusing a new trial on the ground that the jurors had read certain newspaper articles was not abused, as is clearly shown in the opinions filed by the trial judge and by the Superior Coui't. The learned trial judge said: “ They (the articles) narrate incidents of the trial which had already happened in the presence of, or within the hearing of, the jurors themselves, nor do they make false statements of such incidents.” The Superior Court said on the same subject: “We have carefully considered the publications in question and are of opinion that, as the articles did not refer to any previous misconduct of the defendants, or discredit any material witness, or misstate the evidence, it is by no means clear that they could have affected the verdict.” An examination of the articles in question will show that they contained nothing which would have warranted the court in granting a new trial. They disclosed nothing to the jurors who, iE attentive to the testimony, were not fully cognizant of all the articles contained. If, as urged by appellants’ counsel, the facts contained in the articles were to the disadvantage of their clients, it is sufficient to say they, were fully supported by evidence which the appellants did not, if they could, meet by contradictory testimony.
A careful consideration of the evidence in the case leaves no doubt whatever of the guilt of the appellants of the crime charged against them in the indictments. From the beginning of his duties in making the list of voters, and without the shadow of authority, they took charge of the assessor, and, as it were, led him from house to house, until the list was completed. They absolutely controlled and directed him in every step in making the list of voters. They not only determined what names should go on the voting list, but one of the two wrote nearly, if not all, the names entered on the list. By this means they succeeded in placing on the voter’s list of that election district the names of 169 persons who were disqualified as legal voters. The appellants were with the assessor and dictated his action when he sat at the polling place in September to hear applications for striking off the list the names of persons who were not legal voters. They and the assessor being then notified that these persons were disqualified as voters and requested to strike their names from the *15list, struck off 109 names, which, with knowledge of the disqualification, they had placed upon it; but the appellants persisted in their criminal conduct by openly and defiantly refusing to permit the assessor to further correct the list by striking from it the other sixty names. A more bold, determined and persistent assault upon the rights of the legal voters of an election precinct than that disclosed by this record is seldom, if ever, brought to the attention of a court of justice. The statutory penalty is wholty inadequate to the offense.
The judgment of the Superior Court and of the trial court in each of the appeals, 32 Pa. Superior Ct. 211, is affirmed, and it is ordered that the appellants, Philip Valverdi and Edward H. Wood, forthwith appear in the court below, to the end that they, respectively, be committed to serve such part of their respective sentences as had not been complied with at the time their respective appeals were made a supersedeas.